United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 






Inventor: Randolph Odell Williams Sr.	:
Application No. 16/422,621			:		Decision on Petition
Filing Date: May 24, 2019			:				
Attorney Docket No. PI00-0820-PEPP-001	:
	

This is a decision on a petition under 37 C.F.R. § 1.182 filed October 8, 2021.

The petition is dismissed.

Any renewed petition filed in response to this decision must be filed within TWO (2) MONTHS from the issue date of the instant decision.  No further petition fee is required for the request.  Extensions of the two-month time period may NOT be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should include a cover letter titled “Renewed Petition under 37 C.F.R. 
§ 1.182.”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

Background

Application No 16/422,621 was filed with the following items on May 24, 2019:

	(1)	Filing fee, search fee, and examination fee,
	(2)	Specification (5 pages excluding claims),
	(3)	Claims (1 page),
	(4)	Drawings (1 page),
	(5)	Application data sheet (“ADS”) (8 pages),
	(6)	Inventor declaration (1 pages), and
	(7)	Certification of Micro Entity Status.

The Filing by Reference section of the application data sheet (“ADS”) states, 

Only complete this section when filing an application by reference under 35 U.S.C. 111(c) and 37 CFR 1.57(a)….

For the purposes of a filing date under 37 CFR 1.53(b), the description and any drawings of the present application are replaced by this reference to the previously filed application, subject to the conditions of 37 CFR 1.57(a).

Applicant completed the Filing by Reference section of the ADS.  Specifically, Applicant indicated, for the purpose of a filing date, the description and any drawings filed May 24, 2019, are replaced by reference to Application No. 62/674,010 filed May 20, 2018. 

The original ADS does not include a benefit claim to Application No. 62/674,010.  A corrected ADS adding the benefit claim was filed on June 17, 2019.

The petition was filed on October 8, 2021. The petition requests the Office remove the specification (including claims and abstract) and drawings filed May 24, 2019, from the file wrapper for this application and process the papers as a new application with a filing date of    May 24, 2019.

The petition is accompanied by a corrected ADS with all the information in the corrected ADS underlined.

The information in the corrected ADS fails to reflect the addition of the benefit claim on June 17, 2019.  Therefore, the petition is dismissed.

A renewed petition may be filed.  The renewed petition should include either a corrected ADS including the benefit claim with all the information in the ADS underlined or an explicit indication applicant does not wish for the new application to include the benefit claim.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions


    
        
            
    

    
        1 information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.